                                          Case 5:16-cr-00322-EJD Document 528 Filed 09/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                           Case No. 5:16-cr-00322-EJD-1
                                                        Plaintiff,                           ORDER DENYING REQUEST FOR
                                   9
                                                                                             AUTHORIZATION TO FILE 18 U.S.C.
                                                  v.                                         § 2255 PETITION CONCURRENT
                                  10
                                                                                             WITH DIRECT APPEAL
                                  11     KRAMER,
                                                        Defendant.                           Re: Dkt. No. 488
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Fritz Kramer, acting pro se, requests the Court permit him to proceed with filing

                                  15   an application for writ of habeas corpus under 18 U.S.C. § 2255 concurrently with his ongoing

                                  16   appeal of his conviction before the Ninth Circuit. Dkt. No. 488. As Kramer acknowledges in his

                                  17   brief, the Ninth Circuit has held that a “district court should not entertain a habeas corpus petition

                                  18   while there is an appeal pending in this court or in the Supreme Court.” Feldman v. Henman, 815

                                  19   F.2d 1318, 1320 (9th Cir. 1987) (citing Black v. United States, 269 F.2d 38, 41 (9th Cir. 1959),

                                  20   cert. denied, 361 U.S. 938 (1960); Nemec v. United States, 184 F.2d 355 (9th Cir. 1950))

                                  21   (emphasis original). The Court is not persuaded that Kramer’s case presents an exceptional

                                  22   circumstance that warrants a departure from this general rule. The essence of Kramer’s request,

                                  23   and what he proposes to raise in his § 2255 petition, is that he disagrees with the very

                                  24   commencement of a criminal case against him and its ultimate outcome, and that he continues to

                                  25   dispute the existence of any fraud or criminal act. The Court does not agree that any of Kramer’s

                                  26   rights (i.e., to present his defense, to show evidence, to confront his accuser, and to a speedy trial)

                                  27   cannot be addressed through his appeal, save his right to effective assistance of counsel. The

                                  28   Case No.: 5:16-cr-00322-EJD-1
                                       ORDER DENYING REQ. FOR AUTH. TO FILE 18 U.S.C. § 2255 PETITION
                                                                          1
                                          Case 5:16-cr-00322-EJD Document 528 Filed 09/03/21 Page 2 of 2




                                   1   Ninth Circuit has held that ineffective assistance of counsel does not constitute extraordinary

                                   2   circumstances that would justify a collateral habeas petition concurrent with appeal. United States

                                   3   v. Green, 10 F.3d 808, at *1 (9th Cir. 1993).

                                   4          Furthermore, the Ninth Circuit has since stayed and administratively closed Kramer’s

                                   5   appeal and remanded for proceedings related to newly discovered evidence and for consideration

                                   6   of Kramer’s motion for compassionate release—both of which he cited as support for his motion.

                                   7   Dkt. No. 504. The Court has since denied the motion for compassionate release, appointed

                                   8   counsel for Kramer for the limited purpose of addressing the remand, and ordered the Government

                                   9   to produce relevant discovery. Dkt. No. 515. Judicial efficiency would not be served by

                                  10   permitting a § 2255 petition concurrent with these ongoing proceedings.

                                  11          For the foregoing reasons, the Court DENIES Kramer’s motion for authorization to file a §

                                  12   2255 petition concurrent with his appeal.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 3, 2021

                                  15

                                  16
                                                                                                    EDWARD J. DAVILA
                                  17                                                                United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:16-cr-00322-EJD-1
                                       ORDER DENYING REQ. FOR AUTH. TO FILE 18 U.S.C. § 2255 PETITION
                                                                          2
